DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-25-2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11-08-2020 have been fully considered by the Examiner and are addressed in the instant Office Action. The Examiner notes that the most recent previous set of claims filed on 6-16-2020 erroneously recited duplicates of claim 23, wherein claim 23 was recited twice.
Claims 1, 10, 19, 21, one of duplicate claim 23, and 24 are amended.
Claims 11, 22, and one of duplicate claim 23 are cancelled.
Claims 1, 3-8, 10, 15-17, 19, 21, and 23-26 are pending and rejected as explained in the instant Office Action below.



Response to Arguments
Applicant's arguments filed 11-8-2020 have been fully considered but they are not persuasive. The Applicant arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the updated Office Action. 

Regarding the claims objection, the Examiner notes that the total number of claims and the claim numbering is still incorrect, despite the cancellation of claim 23, wherein the instant index of claims shows duplicates of claim 23. In order to remedy this issue it would be beneficial to renumber the claims properly and then perform the step of cancelling claims as desired. The claim objection is maintained. The claims will be held non-responsive in the event that the claim numbering is incorrect for any forthcoming responses. 

Regarding the Applicant’s arguments directed towards the 112(a) rejections on pages 9-10, the Applicant’s citations of the original disclosure as filed are acknowledged, however, it still unclear how the claimed invention performs it claimed functions using proximity-based sensor data alone. 
In particular, given the crux of the invention and the claimed functions of the current invention, the invention is directed towards reacquiring a target after sensors data is lost. In other words, the crux of the invention is directed towards maintaining a target object, such as the operator, despite a loss or interruption of sensor data. However, the original disclosure as filed does not disclose the required equations or algorithms to achieve this result. The Examiner notes that it appears that the crux of the current invention is directed towards allegedly providing an improved way of continuously tracking an object after a flow of sensor data is interrupted or lost. However, in order to understand how the 
For example, in a crowded warehouse where each worker is dressed in the same generic uniform the original disclosure does not sufficiently describe how a target operator is reacquired after an interruption in sensor data. Even assuming that the system is still acquiring proximity sensor data, in a situation where two warehouse workers who are of similar height and wearing the same uniform walking next to each other it would be nearly impossible to determine the operator using proximity sensor data alone. Assuming that camera data was used in combination with the proximity data, it would still be difficult to determine the target operator since the back of each worker will look similar, since most human organisms have their distinct facial features located on the front of the head. 
The Examiner acknowledges that the specification discloses identifying the legs of the operator, however, it is unclear how a purely proximity sensor data can be used to track and follow a target object, such as the operator walking through an airport, in an environment where multiple moveable objects, such as other people, are moving around the target object and blocking the effective sensing areas of the recited sensors. 
The Examiner notes that it appears that the claimed invention would require highly complex processes/algorithms in order to achieve the claimed steps of the current invention in order to function as intended. The original disclosure as filed appears to discuss the intended results and functions of the current invention without disclosing the required steps to achieve the intended result. The 112(a) rejection have been updated based on the amendments to the claims. 

Regarding the Applicant’s arguments directed towards the 103 rejections, the Applicant’s arguments appear to be directed towards the amendments to the claims, which are addressed in the . 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
Misnumbered claim 23 should be renumbered 24.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 3-8, 10, 15-17, 19, 21, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system: and follow the target object in the pure proximity-based following mode by only using data from the one or more proximity sensors, wherein the follow the target object in the pure proximity-based following mode comprises maintaining a pre-determined distance with the target object by controlling a speed of the motorized wheels”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding environment in order to generate the 3D representation. Para.[0045] of the original disclosure as filed states:
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.

if a target person is wearing a garment that completely covers the legs and is walking in an area where every other person are wearing garments that make the legs completely visible, it is unclear how the current system continues to track the target object. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure does not sufficiently describe how the system distinguishes and the operator from other moving objects, especially in the event that the other objects travel between the operator and the proximity sensors.
Further regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to 
Further regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  
Claim 1 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the original disclosure as filed does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.

	Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 
 
Regarding claim 10, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…direct movement of the motorized wheels to follow the target object moving in a given direction”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding environment in order to generate the 3D representation. Para.[0045] of the original disclosure as filed states:
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient written description that demonstrates how two specific adjacent portions are selected and determined to belong to the target object. The original disclosure as filed does not disclose any process or algorithms required to make the above determination. For example, if a target person is wearing a garment that completely covers the legs and is walking in an area where every other person are wearing garments that make the legs completely visible, it is unclear how the current system continues to track the target object.
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure as filed does not sufficiently demonstrate how the system distinguishes and the target object from other moving objects, especially in the event that the other objects travel between the target object and the proximity sensors.
Further regarding claim 10, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  

Claim 10 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

 
Regarding claim 19, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…and only data from the one or more proximity sensors are used for following the target object in the pure proximity-based following mode” and “drive the one or more motorized wheels to follow the target object based on the distance between the target object and the mobile base measured by the one or more proximity sensors”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to “autonomously and continuously” follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding environment in order to generate the 3D representation. Para.[0045] of the original disclosure as filed states:
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.

Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure as filed does not sufficiently demonstrate how the system distinguishes and the target object from other moving objects, especially in the event that the other objects travel between the target object and the proximity sensors.
Further regarding claim 19, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  

Claim 19 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


	Regarding claim 21, does not provide sufficient written description that supports or describes the limitations regarding how to perform the steps of “wherein the particulars of the operator are legs of the operator, and wherein the follow the target object in the pure proximity-based following mode further comprises[[:]] monitoring and storing identifiable characteristics associated with the operator, wherein the identifiable characteristics comprises pre-set range of a distance between the legs, reflective characteristics of skin and clothing, step length, stride length, step width, double support time, step frequency, or combinations thereof”.
	The original disclosure as filed does not disclose any processes or algorithms that show how to process proximity sensor data associated with the operator in order to determine and monitor the specific identifiable characteristics, especially those recited in claim 21. 
	The original disclosure does not disclose how the invention differentiates the operator from other people with the same or similar identifiable characteristics, especially in a situation where the sensor data for the operator is temporarily lost, as seen in claim 1. The original disclosure as filed does not disclose how the operator is reacquired in a situation where there is one or more additional people in a room with the operator, wherein the additional people have the same or similar identifiable characteristics.
Furthermore, the regarding the identifiable characteristics step length, stride length, step width, double support time, step frequency, the current specification does not disclose any written description that demonstrates how proximity sensor alone can determine step length, stride length, step width, double support time, and step frequency in order to perform the steps of following the operator and monitoring the identifiable characteristics. In particular, the original disclosure as filed 
Therefore, the original disclosure as filed does not provide sufficient written description that demonstrates how to perform steps of following an operator and monitoring identifiable characteristics such as a pre-set range of a distance between the legs, reflective characteristics of skin and clothing, step length, stride length, step width, double support time, step frequency, or combinations thereof. 
Claim 21 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 21 are rejected for similar reasons as set forth in the rejection above. 

 	Regarding claim 23, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to determine the “identifying the particulars of the target object comprises measuring a distance between the legs”.
The original disclosure as filed does not disclose any processes or algorithms that show how to process specific data associated with a target object in order to determine the specific identifiable characteristics, especially with respect to a pre-set range of a distance between legs, reflective characteristics of skin and clothing, step length, stride length, step width, double support time, step frequency, or any combinations thereof. 
At most, the original disclosure as filed discloses:
“The identified information is stored in the self-driving system 100 and/or the remote server and can be used to continuously identify the object when one or more machine-vision cameras are blocked. Identifiable characteristics may include, but are not limited to, one or more of the following: pre-set range of a distance between legs, reflective characteristics of skin and clothing, spatial factors of walking such as step length, stride length (the distance between two heel contacts from the same foot), and step width, temporal factors of walking such as double support time (the duration of the stride when both feet are on the ground at the same time) and cadence (step frequency), or any combination thereof”, para.[0054] of the original disclosure as filed.

“Identifiable characteristics (a distance between legs of the object, reflective characteristics of skin and clothing, step length/width, or any combination thereof) of the object can be stored in the self-driving system and used to identify the object when the machine-vision cameras lost tracking of the object temporarily, para.[0073] of the original disclosure as filed.
	The original disclosure as filed does not disclose how specific sensor data is processed in order to determine the specific identifiable characteristics, especially with respect to the proximity sensor used alone. For example, if a target person is wearing a garment that completely covers the legs and is walking in an area where every other person are wearing garments that make the legs completely visible, the original disclosure as filed does not sufficiently demonstrate how the current system continues to track the target object.
Claim 23 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 23 are rejected for similar reasons as set forth in the rejection above. 


Claims 1, 3-8, 10, 15-17, 19, 21, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system: and follow the target object in the pure proximity-based following mode by only using data from the one or more proximity sensors, wherein the follow the target object in the pure proximity-based following mode comprises maintaining a pre-determined distance with the target object by controlling a speed of the motorized wheels”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding environment in order to generate the 3D representation. Para.[0045] of the original disclosure as filed states:
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient description that demonstrates how two specific adjacent portions are selected and determined to belong to the operator. The original disclosure as filed does not disclose any process or algorithms required to make the above determination, especially for a situation where there is more than one person present in the room with the operator. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure does not sufficiently describe how the system distinguishes and the operator from other moving objects, especially in the event that the other objects travel between the operator and the proximity sensors.
Further regarding claim 1, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system for following a target object, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle for following a target object. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 

Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 10, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps directed towards “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…direct movement of the motorized wheels to follow the target object moving in a given direction”. 

“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient description that demonstrates how two specific adjacent portions are selected and determined to belong to the operator. The original disclosure as filed does not disclose any process or algorithms required to make the above determination, especially for a situation where there is more than one person present in the room with the operator. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure 
Further regarding claim 10, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
Further regarding claim 10, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  

The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle for following a target object. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of autonomous vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result without disclosing the 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed. The deficiencies of the original disclosure as filed amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.

Any claims dependent upon claim 10 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 19, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform steps directed towards the limitations “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…and only data from the one or more proximity sensors are used for following the target object in the pure proximity-based following mode” and “drive the one or more motorized wheels to follow the target object based on the distance between the target object and the mobile base measured by the one or more proximity sensors”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to “autonomously and continuously” follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding environment in order to generate the 3D representation. Para.[0045] of the original disclosure as filed states:
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
The original disclosure as filed does not provide a sufficient disclosure that demonstrates how two specific adjacent portions are selected and determined to belong to the operator. The original disclosure as filed does not disclose any process or algorithms required to make the above determination, especially for a situation where there is more than one person present in the room with the operator. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure does not sufficiently describe how the system distinguishes and the operator from other moving objects, especially in the event that the other objects travel between the operator and the proximity sensors.
Further regarding claim 19, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform steps directed towards the limitations “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current 
Further regarding claim 19, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system for following a target object, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle for following a target object. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed. The deficiencies of the original disclosure as filed amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 19 are rejected for similar reasons as set forth in the rejection above.

Regarding claim 21, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to how to determine the “wherein the particulars of the operator are legs of the operator, and wherein the follow the target object in the pure proximity-based following mode further comprises[[:]] monitoring and storing identifiable characteristics associated with the operator, wherein the identifiable characteristics comprises pre-set range of a distance between the legs, reflective characteristics of skin and clothing, step length, stride length, step width, double support time, step frequency, or combinations thereof”.
	The original disclosure as filed does not disclose any processes or algorithms that show how to process proximity sensor data associated with the operator in order to determine and monitor the specific identifiable characteristics, especially those recited in claim 21. 
	The original disclosure does not disclose how the invention differentiates the operator from other people with the same or similar identifiable characteristics, especially in a situation where the sensor data for the operator is temporarily lost, as seen in claim 1. The original disclosure as filed does not disclose how the operator is reacquired in a situation where there is one or more additional people in a room with the operator, wherein the additional people have the same or similar identifiable characteristics.
Furthermore, the regarding the identifiable characteristics step length, stride length, step width, double support time, step frequency, the current specification does not disclose any information that demonstrates how proximity sensors alone can determine step length, stride length, step width, double support time, and step frequency in order to perform the steps of following the operator and monitoring the identifiable characteristics. In particular, the original disclosure as filed does not disclose any processes or algorithms that show how the step length, stride length, step width, double support time, and step frequency are monitored from behind the operator, wherein the sensor data related to the operator’s legs are generated from a perspective behind the operator. The lengths of the operators stride and the length of the operator’s appendages, such as the operator’s feet, are distorted from a perspective behind the operator, and original disclosure fails to disclose any processes or algorithms that demonstrate how to determine that an operator’s foot or feet are making contact with the ground. 

Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system for following a target object, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle for following a target object. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of autonomous vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed. The deficiencies of the original disclosure as filed amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claims 13 and 14 are rejected for similar reasons as set forth in the rejection above.

Regarding claim 23, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to how to determine the “particulars of the target object are legs of the operator” and “identifying the particulars of the target object comprises measuring a distance between the legs”.
The original disclosure as filed does not disclose any processes or algorithms that show how to process specific data associated with a target object in order to determine the specific identifiable characteristics, especially with respect to a pre-set range of a distance between legs, reflective characteristics of skin and clothing, step length, stride length, step width, double support time, step frequency, or any combinations thereof. 
At most, the original disclosure as filed discloses:
“The identified information is stored in the self-driving system 100 and/or the remote server and can be used to continuously identify the object when one or more machine-vision cameras are blocked. Identifiable characteristics may include, but are not limited to, one or more of the following: pre-set range of a distance between legs, reflective characteristics of skin and clothing, spatial factors of walking such as step length, stride length (the distance between two heel contacts from the same foot), and step width, temporal factors of walking such as double support time (the duration of the stride when both feet are on the ground at the same time) and cadence (step frequency), or any combination thereof”, para.[0054] of the original disclosure as filed.

“Identifiable characteristics (a distance between legs of the object, reflective characteristics of skin and clothing, step length/width, or any combination thereof) of the object can be stored in the self-driving system and used to identify the object when the machine-vision cameras lost tracking of the object temporarily, para.[0073] of the original disclosure as filed.
	The original disclosure as filed does not disclose how specific sensor data is processed in order to determine the specific identifiable characteristics, especially with respect to the proximity sensor used alone. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system for following a target object, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 

The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of autonomous vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 

With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed. The deficiencies of the original disclosure as filed amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, there is no antecedent basis for “the target object”. For the purposes of examination only, this has been interpreted to mean any conceivable object that can be a “target’.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 6, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), and Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392).
Regarding claim 1, Black teaches A self-driving system for use in a warehouse (see at least para.[0072] and [0202], Black teaches a self-driving system for use in a warehouse), comprising: 
a mobile base (see at least para.[0059], and Fig. 9A-9B, Black teaches a chassis 912, which anticipates the recited “mobile base”) having one or more motorized wheels (see at least [0115] and [0157], and Fig. 9A-9B, Black teaches motorized wheels 908), 
the mobile base having a first end and a second end opposing the first end (see at least Fig. 9A-9B, Black teaches the chassis with corresponding front and rear ends); 
one or more cameras (see at least para.[0116], Black teaches one or more cameras) operable to identify an operator (see at least para.[0089-0092], Black teaches recognizing an object using data from sensor units. Also, see at least para.[0011], Black teaches following a human to learn a path, which anticipates recognizing and identifying the human in order to learn a path); 
one or more proximity sensors operable to measure a distance between the operator and the mobile base (see at least para.[0094], Black teaches using sensor data to determine the distance to an object); 
and a controller configured to (see at least para.[0036] and [0081], Black teaches a controller): 
receive data from the one or more cameras (see at least para.[0116] and [0178], Black teaches the controller receives data from cameras) and the one or more proximity sensors (see at least ; 
follow the operator using the data from the one or more cameras and the one or more proximity sensors in a machine vision integrated following mode (see at least para.[0013], Black teaches following an operator using sensor data. Also, see at least para.[0116], Black using various sensors, such as cameras and proximity sensors);
and maintaining a pre-determined distance with the target object by controlling a speed of the motorized wheels (see at least para.[0094], Black teaches maintaining at least a stopping distance between a person and the robot. Also, see at least para.[0076], Black teaches following a person, which anticipates following the person and maintaining at least a stopping distance between the person and the robot). 
Black does not expressly indicate and switch operation mode of the self-driving system from a machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by a third person moving in between the operator and the self-driving system; 
and follow the operator in the pure proximity-based following mode by only using data from the one or more proximity sensors, 
wherein the follow the operator in the pure proximity-based following mode comprises: 
identifying particulars of the operator;
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors;
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed;
moving the self-driving system at the previously measured and stored first speed of the operator;
detecting the operator re-appearing within the predetermined area; 
However, Schwindt teaches switch operation mode of the driving system from a machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object between the operator and the driving system (see at least para.[0032], Schwindt teaches switching to proximity based only when a camera is blocked, which anticipates a situation where an object comes between the camera and the target object and obstructs the camera view. Also, see at least para.[0003-0033], Schwindt teaches tracking a target object using camera and radar based sensors); 
and follow the target object in the pure proximity-based following mode by only using data from the one or more proximity sensors (see at least para.[0032], Schwindt teaches switching to proximity based only when a camera is blocked, which anticipates a situation where an object comes between the camera and the target object and obstructs the camera view. Also, see at least para.[0003-0033], Schwindt teaches tracking a target object using camera and radar based sensors). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black with the teachings of Schwindt to use a specific type of sensor to track an object in order to effectively detect a target object based on the changing environmental conditions, as recognized by Schwindt in at least para.[0032]. 
Black in view of Schwindt does not expressly indicate wherein the follow the operator in the pure proximity-based following mode comprises: 
identifying particulars of the operator;
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors;
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed;
moving the self-driving system at the previously measured and stored first speed of the operator;
detecting the operator re-appearing within the predetermined area. 
However, Shamshiri teaches wherein the follow the target object in the pure proximity-based following mode comprises (see at least para.[0155], Shamshiri teaches using only proximity sensor, such as LIDAR, to detect a target object): 
identifying particulars of the target object (see at least para.[0004] and [0156], Shamshiri teaches identifying a target to follow, which anticipates identifying the “particulars” that defines the target);
measuring and storing a first speed of the operator (see at least para.[0160-0161], Shamshiri teaches determining the speed of the target object in order to control the host vehicle) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0155], Shamshiri teaches a field of view of the sensors);
detecting blocking the one or more proximity sensors from detecting the target object (see at least para.[0174], Shamshiri teaches an interruption of tracking by the sensors, such as being blocked by an obstacle);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0174], Shamshiri teaches autonomously moving the host vehicle measured and stored first speed of the target object);
detecting the operator re-appearing within the predetermined area (see at least para.[0174], Shamshiri teaches detecting the target object reappearing). 

Black in view of Schwindt and Shamshiri does not expressly indicate identifying particulars of the operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed. In particular, Schwindt and Shamshiri do not expressly indicate an “operator” or a “third person”. However, since Schwindt and Shamshiri both teach concepts of tracking a target object, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the tracking concepts could be applied to any conceivable object that can be tracked, such as, but not limited to, people or other vehicles, as exemplified by Black in para.[0094] For example, 
Furthermore, Kearns ‘392 teaches identifying particulars of the operator (see at least para.[00234][0144] and [0146], Kearns teaches identifying features of an object, wherein the features anticipate the “particulars” of the operator);
measuring and storing a first speed of the operator (see at least para.[0229], Kearns ‘392 teaches tracking the trajectories of a target person) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0024], Kearns teaches maintaining a distance between a robot and a person. Also, see at least para.[0137], Kearns teaches using proximity sensors for redundant sensing, which anticipates using the proximity sensors);
detecting the third person blocking the one or more proximity sensors from detecting the operator (see at least para.[0229], Kearns teaches a target person that is being tracked via sensor data is blocked by another person), wherein the third person is traveling at a second speed different from the first speed (see at least para.[0229], Kearns teaches tracking the trajectories of each person in an area using each persons location and velocity data, which anticipates a situation where a third persons velocity is greater or less than the velocity of the target person);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0229], Kearns teaches using a predicted trajectory using the last known velocity of the target person);
detecting the operator re-appearing within the predetermined area (see at least para.[0229], Kearns teaches detecting the target object reappearing). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 to  identify particulars of an operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed in order to continuously track a target person among a plurality of people in an area, as recognized by Kearns ‘392 in at least para.[0229]. 

Regarding claim 3, Black teaches a console coupled in an upright position to the first end of the mobile base (see at least para.[0118], Black teaches a console. Also, see at least para.[0157] and Fig. 8A-8B and 9A-9B, Black teaches an interface 800 coupled in an upright positon), wherein the one or more cameras are coupled to at least one of four sides of the console and/or the mobile base (see at least para.[0157], and Fig.8A-8B and Fig. 9A-9B, Black teaches front facing sensors, such as 602A, attached to the front of the console).

at least one of the one or more cameras is a front facing camera disposed at the console (see at least para.[0157], and Fig.8A-8B and Fig. 9A-9B, Black teaches front facing sensors, such as 602A, attached to the front of the console), 
at least one of the one or more cameras is a front facing camera disposed at the first end of the mobile base (see at least Fig. 9A-9B, Black teaches front-facing cameras 602B on the front of the base), 
at least one of the one or more cameras is a rear facing camera disposed at the second end of the mobile base (see at least Fig. 9A and para.[0156], Black teaches rear facing camera 904. Also, see at least Fig. 9A-9B and para.[0156], Black teaches latches 902 that can also contain sensors, which anticipates any of the sensors listed in para.[0116], including, but not limited to, cameras).
Black does not expressly indicate one of the one or more cameras is a down-forward facing camera disposed at the console. 
However, Black teaches using sensor data to navigate a robot using ground markings, as seen in para.[0069], wherein one of ordinary skill in the art at the time of the invention would recognize that a front facing camera can be aimed downward at the ground in order to effectively detect ground markings. 
Furthermore, Kearns‘392 teaches at least one camera is a down-forward facing camera disposed at the console (see at least para.[0137] and Fig. 10A, item 450a, Kearns teaches a “down-forward” facing camera, wherein the torso 140 of the robot anticipates the recited “console”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 to use an downward facing camera in order to navigate the robot based on sensor data related to facilitate short-term travel for an area directly in front of the autonomous robot, as recognized by Kearns ‘392 in at least para.[0229]. 

Regarding claim 19, Black teaches A self-driving system for use in a warehouse, comprising (see at least para.[0072] and [0202], Black teaches a self-driving system for use in a warehouse): 
a mobile base (see at least para.[0059], and Fig. 9A-9B, Black teaches a chassis 912, which anticipates the recited “mobile base”) having one or more motorized wheels (see at least [0115] and [0157], and Fig. 9A-9B, Black teaches motorized wheels 908), the mobile base having a first end and a second end opposing the first end (see at least Fig. 9A-9B, Black teaches the chassis with corresponding front and rear ends); 
one or more cameras (see at least para.[0116], Black teaches one or more cameras) operable to identify an operator (see at least para.[0089-0092], Black teaches recognizing different objects using data from sensor units. Also, see at least para.[0011], Black teaches following a human to learn a path, which anticipates recognizing and identifying the human in order to learn a path); 
one or more proximity sensors operable to measure a distance between the operator and the mobile base (see at least para.[0094], Black teaches using sensor data to determine the distance to an object); 
and a controller configured to (see at least para.[0036] and [0081], Black teaches a controller): 
identify the operator by the one or more cameras under a machine-vision integrated following mode (see at least para.[0089-0092], Black teaches recognizing different objects using data from sensor units. Also, see at least para.[0011], Black teaches following a human to learn a path, which anticipates recognizing and identifying the human in order to learn a path. Also, see at least para.[0116] and [0178], Black teaches the controller receives data from cameras); 
drive the one or more motorized wheels (see at least [0115] and [0157], and Fig. 9A-9B, Black teaches motorized wheels 908) to follow the target object based on the distance between the operator and the mobile base (see at least para.[0094], Black teaches maintaining at least a stopping measured by the one or more proximity sensors (see at least para.[0094], Black teaches using sensor data to determine the distance to an object); 
record relative location information of the operator to the mobile base constantly (see at least para.[0094], Black teaches using sensor data to determine the distance to an object. Also, see at least para.[0094], Black teaches maintaining at least a stopping distance between a person and the robot.); 
wherein data from the one or more cameras  and the one or more proximity sensors are both used for following the operator in the machine-vision integrated following mode (see at least para.[0013], Black teaches following an operator using sensor data. Also, see at least para.[0116], Black using various sensors, such as cameras and proximity sensors), 
and maintaining a pre-determined distance with the target object by controlling a speed of the motorized wheels (see at least para.[0094], Black teaches maintaining at least a stopping distance between a person and the robot. Also, see at least para.[0076], Black teaches following a person, which anticipates following the person and maintaining at least a stopping distance between the person and the robot). 
Black does not expressly indicate and switch operation mode of the self-driving system from the machine–vision integrated following mode to a pure proximity-based following mode () when the one or more cameras are blocked by a third person moving in between the operator and the self-driving system, 
and wherein only data of the latest relative location information from the one or more proximity sensors are used for following the target object in the pure proximity-based following mode
and wherein the follow the operator in the pure proximity-based following mode comprises: 
identifying legs of the operator; 
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors; 
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed; 
moving the self-driving system at the previously measured and stored first speed of the operator; detecting the operator re-appearing within the predetermined area.
However, Schwindt teaches wherein the follow the target object in the pure proximity-based following mode comprises: switch operation mode of the self-driving system (see at least para.[0003], Schwindt teaches automatic vehicle control based on detected objects) from the machine–vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object between the operator and the self-driving system (see at least para.[0032], Schwindt teaches switching to proximity based only when a camera is blocked, which anticipates a situation where an object comes between the camera and the target object and obstructs the camera view. Also, see at least para.[0003-0033], Schwindt teaches tracking a target object using camera and radar based sensors); 
and wherein only data of the latest relative location information from the one or more proximity sensors are used for following the target object in the pure proximity-based following mode (see at least para.[0032], Schwindt teaches switching to proximity based only when a camera is blocked, which anticipates a situation where an object comes between the camera and the target object and obstructs the camera view. Also, see at least para.[0003-0033], Schwindt teaches tracking a target object using camera and radar based sensors). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black with the teachings of Schwindt to use a specific type of sensor to track 
Black in view of Schwindt does not expressly indicate wherein the follow the operator in the pure proximity-based following mode comprises: 
identifying particulars of the operator;
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors;
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed;
moving the self-driving system at the previously measured and stored first speed of the operator;
detecting the operator re-appearing within the predetermined area. 
However, Shamshiri teaches wherein the follow the target object in the pure proximity-based following mode comprises (see at least para.[0155], Shamshiri teaches using only proximity sensor, such as LIDAR, to detect a target object): 
identifying particulars of the target object (see at least para.[0004] and [0156], Shamshiri teaches identifying a target to follow, which anticipates identifying the “particulars” that define the particular target);
measuring and storing a first speed of the operator (see at least para.[0160-0161], Shamshiri teaches determining the speed of the target object in order to control the host vehicle) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0155], Shamshiri teaches a field of view of the sensors);
detecting blocking the one or more proximity sensors from detecting the target object (see at least para.[0174], Shamshiri teaches an interruption of tracking by the sensors, such as being blocked by an obstacle);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0174], Shamshiri teaches autonomously moving the host vehicle measured and stored first speed of the target object);
detecting the operator re-appearing within the predetermined area (see at least para.[0174], Shamshiri teaches detecting the target object reappearing). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt with the teachings of Shamshiri to drive a self-driving system at a previously measured and stored first speed of the target object in order to effectively re-establish detection of the target object based on a situation where sensors are blocked and detection of the target object is interrupted, as recognized by Shamshiri in at least para.[0174]. 
Black in view of Schwindt and Shamshiri does not expressly indicate identifying particulars of the operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed. In particular, Schwindt and Shamshiri do not expressly indicate an “operator” or a “third person”. However, since Schwindt and Shamshiri both teach concepts of tracking a target object, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the tracking concepts could be applied to any conceivable object that can be tracked, such as, but not limited to, people or other vehicles, as exemplified by Black in para.[0094] For example, 
Furthermore, Kearns ‘392 teaches identifying particulars of the operator (see at least para.[00234], [0144] and [0146], Kearns teaches identifying features of an object, wherein the features anticipate the “particulars” of the operator);
measuring and storing a first speed of the operator (see at least para.[0229], Kearns teaches tracking the trajectories of a target person) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0024], Kearns teaches maintaining a distance between a robot and a person. Also, see at least para.[0137], Kearns teaches using proximity sensors for redundant sensing, which anticipates using the proximity sensors);
detecting the third person blocking the one or more proximity sensors from detecting the operator (see at least para.[0229], Kearns teaches a target person that is being tracked via sensor data is blocked by another person), wherein the third person is traveling at a second speed different from the first speed (see at least para.[0229], Kearns teaches tracking the trajectories of each person in an area using each persons location and velocity data, which anticipates a situation where a third persons velocity is greater or less than the velocity of the target person);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0229], Kearns teaches using a predicted trajectory using the last known velocity of the target person);
detecting the operator re-appearing within the predetermined area (see at least para.[0229], Kearns teaches detecting the target object reappearing). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 to  identify particulars of an operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed in order to continuously track a target person among a plurality of people in an area, as recognized by Kearns in at least para.[0229]. 

Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), and Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), as applied to claims 1 and 19 above, and further in view of Yu (US Publication No. 2019/0354102).
Regarding claims 4 and 25, Black teaches wherein at least one or more cameras are a Red, Green, Blue (RGB) camera (see at least para.[0116], Black teaches using RGB cameras)
and at least and at least one or more proximity sensors are a LiDAR (Light Detection and Ranging) sensor (see at least para.[0116], Black teaches using Lidar).
Black in view of Schwindt, Shamshiri, and Kearns ‘392 does not expressly indicate a Red, Green, Blue plus Depth (RGB-D) camera. 
However, Yu teaches a Red, Green, Blue plus Depth (RGB-D) camera (see at least para.[0039],  Yu teaches a RGB-D camera).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, and Kearns ‘392 with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), and Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), as applied to claims 1 and 19 above, and further in view of Palan (US Publication No. 2019/0302775).
wherein at least one of the one or more cameras are operable to scan a marker, an QR code, or a barcode of an item.
However, Palan teaches at least one or more cameras are operable to scan a barcode of an item (see at least para.[0067], Palan teaches a camera scanning a barcode). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the teachings of Black in view of Schwindt, Shamshiri, and Kearns ‘392 with the teachings of Palan to use a camera that scans a barcode in order to facilitate a mobile robot following a user shopping in a retail environment, as recognized by Palan in at least para.[0023]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), and Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), as applied to claim 1 above, and further in view of Cousins (US Publication No. 2020/0009718).
Regarding claim 7, Black teaches the one or more proximity sensors are disposed from a peripheral edge of the mobile base (see at least para.[0116], Black teaches using external sensors. Also, see at least Fig. 8A-8B and 9A-9B, Black teaches sensors 602B along the peripheral edge of the body of the mobile base), and at least one or more proximity sensors are a sonar sensor (see at least para.[0116], Black teaches using sonar). 
Black does not expressly indicate a cutout extended around and inwardly from a peripheral edge of the mobile base. 
However, Cousins teaches the one or more proximity sensors  (see at least para.[0007-0008], Cousins teaches a proximity sensor, such as a laser range finder) are disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base (see at least para.[0014] and Fig. 3A,  .
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, and Kearns ‘392 with the teachings of Cousins to have one or more proximity sensors disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base in order to facility the reliability of autonomous driving for robots in a real-world environment, as recognized by Cousins in at least para.[0003]. 

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392) and Cousins (US Publication No. 2020/0009718), as applied to claim 7 above, and further in view of Bertollini (US Publication No. 2017/0212515).
Regarding claim 8, Black teaches at least one proximity sensor (see at least para.[0116], Black teaches various proximity sensors, such as Lidar, sonar, and radar). 
Black in view of Schwindt, Shamshiri, and Kearns ‘392 does not expressly indicate at least one of the one or more proximity sensors is disposed at a corner of the mobile base, and the proximity sensor is operable to sense a field of view of about 270 degrees or greater. 
However, Cousins teaches the proximity sensor is operable to sense a field of view of about 270 degrees or greater (see at least para.[0014] and Fig. 3A,  Cousins teaches a recess 98, which anticipates using a “cutout”, around the edge of the base of a mobile robot, wherein the total length of 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, and Kearns ‘392 with the teachings of Cousins to have one or more proximity sensors disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base in order to facility the reliability of autonomous driving for robots in a real-world environment, as recognized by Cousins in at least para.[0003]. 
Black in view of Schwindt, Shamshiri, and Kearns ‘392 and Cousins does not expressly indicate at least one of the one or more proximity sensors is disposed at a corner of the mobile base. However, see at least Fig. 9A-9B, Black teaches front-facing sensors 602B on the front of the base, wherein the sensors 602B are proximate to the corners of the base. Also, see at least Fig. 9A-9B and para.[0156], Black teaches latches 902 that can also contain sensors, which anticipates any of the sensors listed in para.[0116], including, but not limited to, proximity sensors such as Lidar, sonar, etc., wherein the latches 902 are proximate to the corners of the rear end of the base, which anticipates using at least one proximity sensor proximate to a corner of the mobile base.
Furthermore, Bertollini teaches at least one of the one or more proximity sensors is disposed at a corner of the mobile vehicle (see at least para.[0011], Bertollini teaches at least one proximity sensor at a corner of a vehicle body. Also, see at least para.[0009], Bertollini teaches warehouse vehicles).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, Kearns ‘392 and Cousins with the teachings of Bertollini to have one or more proximity sensors disposed at a corner of an autonomous vehicle in order to facility the reliability of autonomous driving in a real-world environment, as recognized by Bertollini in at least para.[0003]. 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), and Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Govers (US Publication No. 2017/0358201) and Yu (US Publication No. 2020/0033857).
Regarding claim 10, Black teaches A self-driving system for use in a warehouse (see at least para.[0072] and [0202], Black teaches a self-driving system for use in a warehouse), comprising: 
a mobile base (see at least para.[0059], and Fig. 9A-9B, Black teaches a chassis 912, which anticipates the recited “mobile base”) having one or more motorized wheels (see at least [0115] and [0157], and Fig. 9A-9B, Black teaches motorized wheels 908), 
the mobile base having a first end and a second end opposing the first end (see at least Fig. 9A-9B, Black teaches the chassis with corresponding front and rear ends); 
one or more cameras operable to identify an operator (see at least para.[0116], Black teaches one or more cameras);
one or more proximity sensors operable to generate a digital 3-D representation of the operator (see at least para.[0116], Black teaches various sensors “operable” to generate a digital 3-D representation of the operator, such as Lidar, sonar, lasers, and/or the 3D sensors/cameras); 
and a controller configured to (see at least para.[0036] and [0081], Black teaches a controller): 
receive data from the one or more cameras (see at least para.[0116] and [0178], Black teaches the controller receives data from cameras) and the one or more proximity sensors (see at least para.[0116] and [0178], Black teaches the controller receives data from proximity sensors such as sonar); 
follow the operator using the data from the one or more cameras and the one or more proximity sensors in a machine vision integrated following mode (see at least para.[0013], Black ;
and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels (see at least para.[0094], Black teaches maintaining at least a stopping distance between a person and the robot. Also, see at least para.[0076], Black teaches following a person, which anticipates following the person and maintaining at least a stopping distance between the person and the robot).
Black does not expressly indicate switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by a third person moving in between the operator and the self-driving system; 
and follow the operator in the pure proximity-based following mode by only using data from the one or more proximity sensors, wherein the follow the target object in the pure proximity-based following mode comprises:
identifying legs of the operator  by measuring whether a distance between the legs in the 3-D digital representation falls within a pre-set range; 
determining if the operator is moving by calculating a difference in distance between the legs and surroundings at different instant of time; 
and direct movement of the motorized wheels to follow the operator moving in a given direction; 
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors; 
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed; 
moving the self-driving system at the previously measured and stored first speed of the operator; 
detecting the operator re-appearing within the predetermined area. 
However, Schwindt teaches switch operation mode of the driving system from a machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object between the operator and the driving system (see at least para.[0032], Schwindt teaches switching to proximity based only when a camera is blocked, which anticipates a situation where an object comes between the camera and the target object and obstructs the camera view. Also, see at least para.[0003-0033], Schwindt teaches tracking a target object using camera and radar based sensors); 
and follow the target object in the pure proximity-based following mode by only using data from the one or more proximity sensors (see at least para.[0032], Schwindt teaches switching to proximity based only when a camera is blocked, which anticipates a situation where an object comes between the camera and the target object and obstructs the camera view. Also, see at least para.[0003-0033], Schwindt teaches tracking a target object using camera and radar based sensors). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black with the teachings of Schwindt to use a specific type of sensor to track an object in order to effectively detect a target object based on the changing environmental conditions, as recognized by Schwindt in at least para.[0032]. 
Black in view of Schwindt does not expressly indicate identifying legs of the operator by measuring whether a distance between the legs in the 3-D digital representation falls within a pre-set range; 
determining if the operator is moving by calculating a difference in distance between the legs and surroundings at different instant of time; 
and direct movement of the motorized wheels to follow the operator moving in a given direction; 
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors; 
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed; 
moving the self-driving system at the previously measured and stored first speed of the operator; 
detecting the operator re-appearing within the predetermined area. 
However, Shamshiri teaches wherein the follow the target object in the pure proximity-based following mode comprises (see at least para.[0155], Shamshiri teaches using only proximity sensor, such as LIDAR, to detect a target object): 
identifying particulars of the target object (see at least para.[0004] and [0156], Shamshiri teaches identifying a target to follow, which anticipates identifying the “particulars” that define the particular target object);
measuring and storing a first speed of the operator (see at least para.[0160-0161], Shamshiri teaches determining the speed of the target object in order to control the host vehicle) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0155], Shamshiri teaches a field of view of the sensors);
detecting blocking the one or more proximity sensors from detecting the target object (see at least para.[0174], Shamshiri teaches an interruption of tracking by the sensors, such as being blocked by an obstacle);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0174], Shamshiri teaches autonomously moving the host vehicle measured and stored first speed of the target object);
detecting the operator re-appearing within the predetermined area (see at least para.[0174], Shamshiri teaches detecting the target object reappearing). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt with the teachings of Shamshiri to drive a self-driving system at a previously measured and stored first speed of the target object in order to effectively re-establish detection of the target object based on a situation where sensors are blocked and detection of the target object is interrupted, as recognized by Shamshiri in at least para.[0174]. 
Black in view of Schwindt and Shamshiri do not expressly indicate identifying particulars of the operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed. In particular, Schwindt and Shamshiri do not expressly indicate an “operator” or a “third person”. However, since Schwindt and Shamshiri both teach concepts of tracking a target object, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the tracking concepts could be applied to any conceivable object that can be tracked, such as, but not limited to, people or other vehicles, as exemplified by Black in para.[0094].  Furthermore, Black in view of Schwindt and Shamshiri do not expressly indicate identifying legs of the operator by measuring whether a distance between the legs in the 3-D digital representation falls within a pre-set range; determining if the operator is moving by calculating a difference in distance between the legs and surroundings at different instant of time.
identifying particulars of the operator (see at least para.[00234][0144] and [0146], Kearns teaches identifying features of an object, wherein the features anticipate the “particulars” of the operator);
measuring and storing a first speed of the operator (see at least para.[0229], Kearns teaches tracking the trajectories of a target person) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0024], Kearns teaches maintaining a distance between a robot and a person. Also, see at least para.[0137], Kearns teaches using proximity sensors for redundant sensing, which anticipates using the proximity sensors);
detecting the third person blocking the one or more proximity sensors from detecting the operator (see at least para.[0229], Kearns teaches a target person that is being tracked via sensor data is blocked by another person), wherein the third person is traveling at a second speed different from the first speed (see at least para.[0229], Kearns teaches tracking the trajectories of each person in an area using each persons location and velocity data, which anticipates a situation where a third persons velocity is greater or less than the velocity of the target person);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0229], Kearns teaches using a predicted trajectory using the last known velocity of the target person);
detecting the operator re-appearing within the predetermined area (see at least para.[0229], Kearns teaches detecting the target object reappearing). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 to  identify particulars of an operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different 
Black in view of Schwindt, Shamshiri and Kearns ‘392 does not expressly indicate identifying legs of the operator by measuring whether a distance between the legs in the 3-D digital representation falls within a pre-set range; determining if the operator is moving by calculating a difference in distance between the legs and surroundings at different instant of time
However, Govers teaches one or more proximity sensors operable to generate a digital 3-D representation of the operator (see at least para.[0105], Govers teaches using a 3D camera sensor to determine a target object),
identify particulars of the target object by measuring portions in the 3-D digital representation (see at least para.[0105], Govers teaches determining a target object, such as a person, by matching 3D characteristics with known shapes or patterns, which anticipates having the 3D scan and the known patterns falling within a range in order to determine that they match); 
determine if the target object is moving by calculating a difference in distance between the particulars and surroundings at different instant of time (see at least para.[0128], Govers teaches determining the movement of a person by generating a map of the and comparing environmental data over time, thereby, detecting the movement of a detected person in the environment over time, wherein the location of the person is measured relative to the environment).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri and Kearns ‘392 with the teachings of Govers to identify the a user and movement of a user in order to improve identification of a person and effectively track and follow the person, as recognized by Govers in at least para.[0105] and [0128].
identify particulars of the operator by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range. 
However, Yu teaches generate a digital 3-D representation of the operator (see at least para.[0044], Yu teaches a 3D laser scanner),
identify particulars of the operator by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range (see at least para.[0049], Yu teaches using a “separation distance” between two adjacent portions, such as a person’s legs, wherein one of ordinary skill in the art at the time of the invention would recognize that the separation distance between a person legs is limited to a specific distance, therefore, the separation distance anticipates the recited “preset range”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, Kearns ‘392, and Govers with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

Regarding claim 16, Black teaches wherein at least one or more cameras are a Red, Green, Blue (RGB) camera (see at least para.[0116], Black teaches using RGB cameras)
and at least and at least one or more proximity sensors are a LiDAR (Light Detection and Ranging) sensor (see at least para.[0116], Black teaches using Lidar).
Black in view of Schwindt, Shamshiri, Kearns ‘392, Govers and Yu does not expressly indicate a Red, Green, Blue plus Depth (RGB-D) camera. 
a Red, Green, Blue plus Depth (RGB-D) camera (see at least para.[0039],  Yu teaches a RGB-D camera).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, Kearns ‘392, and Govers with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Govers (US Publication No. 2017/0358201) and Yu (US Publication No. 2020/0033857), as applied to claim 10 above, and further in view of Palan (US Publication No. 2019/0302775).
Regarding claim 15, Black teaches a console coupled in an upright position to the first end of the mobile base (see at least para.[0118], Black teaches a console. Also, see at least para.[0157] and Fig. 8A-8B and 9A-9B, Black teaches an interface 800 coupled in an upright positon), wherein the cameras are coupled to at least one of four sides of the console and/or the mobile base (see at least para.[0157], and Fig.8A-8B and Fig. 9A-9B, Black teaches front facing sensors, such as 602A, attached to the front of the console)
Black in view of Schwindt, Shamshiri, Kearns ‘392, Govers and Yu does not expressly indicate and at least one or more cameras are operable to scan a marker, an QR code, or a barcode of an item.
However, Palan teaches at least one or more cameras are operable to scan a barcode of an item (see at least para.[0067], Palan teaches a camera scanning a barcode). 
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850),  Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392) , Govers (US Publication No. 2017/0358201) and Yu (US Publication No. 2020/0033857), as applied to claim 10 above, and further in view of Cousins (US Publication No. 2020/0009718).
Regarding claim 17, Black teaches the one or more proximity sensors are disposed from a peripheral edge of the mobile base (see at least para.[0116], Black teaches using external sensors. Also, see at least Fig. 8A-8B and 9A-9B, Black teaches sensors 602B along the peripheral edge of the body of the mobile base), and at least one or more proximity sensors are a sonar sensor (see at least para.[0116], Black teaches using sonar). 
Black in view of Schwindt, Shamshiri, Kearns ‘392, Govers and Yu does not expressly indicate a cutout extended around and inwardly from a peripheral edge of the mobile base. 
However, Cousins teaches the one or more proximity sensors  (see at least para.[0007-0008], Cousins teaches a proximity sensor, such as a laser range finder) are disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base (see at least para.[0014] and Fig. 3A,  Cousins teaches a recess 98, which anticipates using a “cutout”, around the edge of the base of a mobile robot, wherein the total length of the recesses can be adjusted to accommodate different field of views, including, but not limited to, a recesses that wraps around the entire peripheral edge of the base of the mobile robot.
. 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), and Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), as applied to claim 1 above, and further in view of Yu (US Publication No. 2020/0033857).
Regarding claim 21, Black in view of Schwindt, Shamshiri, and Kearns ‘392 does not expressly indicate the particulars of the operator are legs of the operator, and wherein the follow the target object in the pure proximity-based following mode further comprises  monitoring and storing identifiable characteristics associated with the operator, wherein the identifiable characteristics comprises pre-set range of a distance between the legs, reflective characteristics of skin and clothing, step length, stride length, step width, double support time, step frequency, or combinations thereof.
However, Yu teaches the particulars of the operator are legs of the operator (see at least para.[0049], Yu teaches identifying a person’s legs), 
and wherein the follow the target object (see at least para.[0005-0006], Yu teaches autonomously following a target object) in the pure proximity-based following mode further comprises (see at least para.[0039] and [0045], Yu teaches using one or more various sensors to perform a following procedure, such as, but not limited to, proximity sensors such as laser scanners, depth 
monitoring and storing identifiable characteristics associated with the operator, wherein the identifiable characteristics comprises pre-set range of a distance between the legs (see at least para.[0049], Yu teaches using a “separation distance” between two adjacent portions, such as a person’s legs, wherein one of ordinary skill in the art at the time of the invention would recognize that the separation distance between a person legs is limited to a specific distance, therefore, the separation distance anticipates the recited “preset range”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, and Kearns ‘392 with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

Regarding claim 23, Black in view of Schwindt, Shamshiri, and Kearns ‘392 does not expressly indicate identifying the particulars of the operator comprises measuring a distance between the particulars.
However, Yu teaches identifying the particulars of the operator comprises measuring a distance between the particulars (see at least para.[0049], Yu teaches using a “separation distance” between two adjacent portions, such as a person’s legs).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, and Kearns ‘392 with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2012/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392) and Yu (US Publication No. 2020/0033857), as applied to claim 23 above, and further in view of Kearns (US Publication No. 2016/0188977, henceforth referred to as Kearns ‘977).
Regarding claim 24, Black in view of Schwindt, Shamshiri, Kearns ‘392 and Yu teaches does not expressly indicate the maintaining a predetermined distance with the target object comprises keeping the target object within the predetermined area.  
However, Kearns ‘977 teaches the maintaining a predetermined distance with the target object comprises keeping the target object within the predetermined area (see at least para.[0109], Kearns teaches using a predetermined area with respect to detecting an object within the predetermined range of the proximity based long range sensors).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, Kearns ‘392 and Yu with the teachings of Kearns ‘977 to use a predetermine area to detect a objet in order to effectively identify said object within the predetermined area and improve detection accuracy, as recognized by Kearns ‘977 in at least para.[0109].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665